Citation Nr: 0824943	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart disorder.  

3.  Entitlement to service connection for claimed 
fibromyalgia, to include as secondary to Agent Orange.  

4.  Entitlement to service connection for claimed lupus 
erythematosus, discoid, of the hands and feet, to include as 
secondary to exposure to Agent Orange.  

5.  Entitlement to service connection for claimed Raynaud's 
syndrome, to include as secondary to exposure to Agent 
Orange.  

6.  Entitlement to service connection for claimed 
arthralgias, to include as secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  

In November 2007, the Board of Veterans' Appeals (Board) 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent rating effective on March 
10, 2003.  

In December 2007, the veteran filed a separate claims of 
service connection for a skin disorder, heart disease, lupus 
erythematosus, fibromyalgia, Raynaud's syndrome, and 
arthralgias, as secondary to his service-connected PTSD.  
These matters were denied by rating decision in March 2008, 
but are not part of the current appeal.  

The Board notes that the claims of service connection for an 
unspecified connective tissue disorder and for an unspecified 
lung disorder were denied by rating decision in April 2004.  

The veteran was notified of these denials in April 2004, and 
a November 2004 VA Form 9 that specifically refers to these 
issues is considered a Notice of Disagreement.  Although a 
Statement of the Case was issued in December 2005, a timely 
Substantive Appeal on either was not received by VA.  
Consequently, the issues of service connection for an 
unspecified connective tissue disorder and for an unspecified 
lung disorders are not part of the veteran's current appeal.  


FINDINGS OF FACT

1.  The original claim of service connection for skin 
disorder was denied by unappealed rating decisions in 
November and December 1993 and confirmed and continued by an 
unappealed rating decision in December 1996.  

2.  The original claim of service connection for heart 
disorder was denied by an unappealed rating decision in 
December 1996.  

3.  The evidence received subsequent to the December 1996 
rating decision is basically cumulative in nature and 
repetitive of information previously of record and does not 
by itself or in connection with the evidence previously 
assembled raise a reasonable possibility of substantiating 
either claim.  

4.  The veteran is not shown to have manifested complaints or 
findings referable to fibromyalgia, lupus erythematosus, 
Raynaud's syndrome, or arthralgias in service or for many 
years thereafter.  

5.  The currently demonstrated fibromyalgia, lupus, Raynaud's 
syndrome, and arthralgias are not shown to be etiologically 
linked to the exposure to Agent Orange or to a related event 
or incident of the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for a skin disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a heart disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).  

3.  The veteran is not shown to have a disability manifested 
by fibromyalgia due to disease or injury that was incurred in 
or aggravated by service; nor may any be presumed to be due 
to the exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

4.  The veteran's disability manifested by lupus 
erythematosus, discoid, of the hands and forearms is not due 
to Agent Orange exposure or other disease or injury that was 
incurred in or aggravated by service, nor may any be presumed 
to have been incurred therein or due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2007).  

5.  The veteran's disability manifested by Raynaud's syndrome 
is not due to Agent Orange exposure or other disease or 
injury that was incurred in or aggravated by service; nor may 
any be presumed to have been incurred therein or due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2007).   

6.  The veteran is not shown to have disability manifested by 
arthralgias due to Agent Orange exposure or other disease or 
injury that was incurred in or aggravated by service; nor may 
any be presumed to have been due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent the veteran a letter in May 2003 and November 
2007, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection, including based on new and material evidence.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims file after the May 2003 letter.  

The Board notes that the veteran was informed in the November 
2007 letter that a disability rating and effective date would 
be assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

Although no nexus opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent evidence to decide the claim, but 
contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the service connection issues on 
appeal.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


New And Material Evidence Claims

Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Background

The issue of service connection for a skin disorder was 
originally denied by rating decisions in November and 
December 1993 because there was no evidence of a skin 
disorder due to service; service connection for skin and 
heart disorders was denied by the RO in December 1996 because 
there was no objective evidence of a skin disorder or heart 
disease due to service.  

The evidence on file at the time of the December 1996 RO 
decision consisted of the service treatment record and VA 
and private examination reports and treatment records 
dated from March 1988 to October 1996.  

The veteran's service medical records do not reveal any 
complaints or findings of a skin or heart disorder.  

The initial post-service medical evidence of either a skin 
or heart disorder was not until September 1990, over 20 
years after service discharge, when possible contact 
dermatitis was diagnosed.  It was noted in July 1995 
treatment records from the Lincoln Primary Care Center 
that the veteran had "[d]ermatitis, ? chemical exposure."  


Evidence Received Since December 1996

The evidence received since December 1996 consists of 
private hospitalization and treatment records dated from 
June 1994 to April 2005, VA treatment records dated from 
September 1990 to February 2008, and written statements by 
and on behalf of the veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Consequently, there would need to be evidence that the 
veteran currently has a skin or heart disorder due to an 
event or incident of the veteran's period of active service.  

The medical evidence received since December 1996 shows 
treatment for skin and heart problems beginning many years 
after service discharge but does not contain any competent 
evidence linking any current skin or heart disorder to 
service.  

Therefore, the Board finds that the evidence submitted since 
the December 1996 RO decision does not, either by itself or 
in connection with the evidence previously assembled, raise a 
reasonable possibility of substantiating the claims for 
service connection for either a skin disorder or for heart 
disease.  38 C.F.R. § 3.156.  

Thus, the evidence added since December 1996 is neither more 
than cumulative in nature nor material for the purpose of 
substantiating the veteran's claim.   Consequently, the 
claims of service connection for a skin disorder and heart 
disease are not reopened and the benefits sought on appeal in 
this regard must remain denied.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability).  

The veteran's lay assertions in this context are essentially 
repetitive of earlier statements and cannot constitute 
competent evidence for the purpose establishing a nexus 
between any current skin or heart disorder and a documented 
event or incident of his active service.  

The benefit of the doubt doctrine is not applicable to these 
issues since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claims of service connection for a skin or 
heart disorder.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Moreover, in the case of lupus erythematosus and Raynaud's 
syndrome, service connection may be granted if either 
disease is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 U.S.C.A. § 1116(f).  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 
(2006).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  


Analysis

The veteran asserts that his various claimed conditions are 
the result of his military service, to include his exposure 
to herbicides during the Vietnam conflict.  

The evidence of record reveals that the veteran served in 
Vietnam.  Under 
38 U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, including Agent Orange.  

However, none of the disorders at issue is listed as a 
presumptive disorder under 38 C.F.R. § 3.309(e).  
Consequently, the veteran does not have a disability 
enumerated above that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.  Id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

The Court has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Despite the veteran's assertions, none of the claimed 
conditions was shown in service, including on separation 
medical evaluation in January 1970, or until lupus 
erythematosus was diagnosed in July 1996, over 26 years after 
service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his claimed condition).  

It was also reported in 1996 that the veteran had Raynaud's 
phenomenon in the wintertime.  The claimed fibromyalgia was 
noted in VA treatment records in May 1999.  

Additionally, no competent evidence has been submitted to 
support the veteran's assertions that the fibromyalgia, lupus 
erythematosus, Raynaud's syndrome, or arthralgia is due  to 
the veteran's active service, to include as due to Agent 
Orange exposure during such service.  

As there is no competent nexus evidence as to these matters, 
service connection for fibromyalgia, lupus erythematosus, 
Raynaud's syndrome, and arthralgias, to include as due to 
exposure to Agent Orange, is not warranted.  

It is now well established that a layman without medical 
training, such as the veteran, is not competent to comment on 
medical matters such as the diagnosis of a disability or the 
etiology of any such disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Consequently, without more, the veteran's 
assertions cannot constitute competent nexus evidence.  

Because the preponderance of the evidence is against the 
claims for service connection for fibromyalgia, lupus 
erythematosus of the hands and forearms, Raynaud's syndrome, 
and arthralgias, the doctrine of reasonable doubt is not for 
application with respect to these issues.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a skin disorder has not been 
submitted, the appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for heart disorder has not been 
submitted, the appeal to this extent is denied.  

Service connection for fibromyalgia, to include as due to 
exposure to Agent Orange, is denied.  

Service connection for lupus erythematosus, discoid, of the 
hands and forearms, to include as due to exposure to Agent 
Orange, is denied.  

Service connection for Raynaud's syndrome, to include as due 
to exposure to Agent Orange, is denied.  

Service connection for arthralgias, to include as due to 
exposure to Agent Orange, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


